Title: To Thomas Jefferson from Bernard Peyton, 3 May 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
3d May 1825Yours of the 29 ulto: is now before me—when the articles from Dr Greenhow of New York are recd I will forward them, by a careful Boat, to Milton or shadwell mills, if possible, I will pay his dft: for the same, when presented, as you direct—the remittance from Mr. Brockenbrough, of $100 Dolls:, as mentioned in yours, was not made by last mail, but it no doubt will be, in due time—With great respect Dr Sir Yours very TrulyBernard Peyton